Electronically Filed
                                                         Supreme Court
                                                         SCPR-17-0000828
                                                         06-DEC-2017
                                                         10:34 AM
                             SCPR-17-0000828

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE HYO-JIN JENI PARK, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Hyo-Jin Jeni Park’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Park has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Hyo-Jin Jeni Park, attorney number 5575, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, December 6, 2017.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson